Case 1:19-cv-00829-JLK Document 19 Filed 10/01/19 USDC Colorado Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No. 19-cv-00829-JLK

SHARON KING AND
PAUL SPOTTS, on behalf of themselves and all others similarly situated,

      Plaintiffs,

v.

CITY OF COLORADO SPRINGS,

      Defendant.


                                   FINAL JUDGMENT


      In accordance with the orders filed during the pendency of this case, and

pursuant to Fed. R. Civ. P. 58(a), and pursuant to the Order Approving Settlement and

Final Judgment of Judge John L. Kane entered on September 30, 2019, ECF No. 18,

Final Judgment is hereby entered.

        Dated at Denver, Colorado this 1st day of October, 2019.

                                                 FOR THE COURT:
                                                 JEFFREY P. COLWELL, CLERK

                                           By:    s/   B. Abiakam
                                                       B. Abiakam
                                                       Deputy Clerk
